         Case 1:19-cv-04977-ALC Document 42 Filed 07/09/19 Page 1 of 1
                                                                            21st Floor
                                                                            1251 Avenue of the Americas
                                                                            New York, NY 10020-1104

                                                                            Elizabeth A. McNamara
                                                                            212.489.8230 tel
                                                                            212.489.8340 fax

                                                                            lizmcnamara@dwt.com


July 9, 2019
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:    Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
        We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation (“CBS”) (collectively, “Defendants”) in the above-referenced case. On July 3,
2019, the Court scheduled a pre-motion conference in this case for August 1, 2019, at 1:00 p.m.
(ECF No. 41). Because I have a conflict with another matter during the afternoon of August 1,
Defendants respectfully request an adjournment of the conference to either the morning of
August 1, 2019, or any time on August 2, 2019. We have conferred with Plaintiff’s counsel, and
he has indicated that he is available during either those times.
       Please do not hesitate to contact us if the Court would like any further information.
Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:    Plaintiffs’ counsel (via CM/ECF and email)
